                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

ANTHONY MARTINEZ                                                    PLAINTIFF
ADC #158155

V.                          No. 4:18CV00870-SWW

ELKIN DARREL, Doctor,
Yell County Detention Center; and
MIKE LEE MAY, Jail Administrator,
Yell County Detention Center                                     DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered separately today, this case is dismissed

without prejudice.

      Dated this 19th day of September, 2019.


                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
